IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-50,789-06


                           IN RE JEFFERY ALAN RICHIE, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                              FROM WHARTON COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he attempted to file an application for a writ of habeas

corpus in Wharton County on or about October 1, 2021, but that the District Clerk has not filed the

application or notified him of the filing.

        Respondent, the District Clerk of Wharton County, shall state whether Relator’s application

has been received, and if so whether it has been filed. If the application was received but not filed,

the District Clerk shall state why the application was not filed. See TEX . CODE CRIM . PROC. ARTS.

2.21(a)(1), 11.07 §3(b). This motion for leave to file will be held. Respondent shall comply with

this order within thirty days from the date of this order.
                           2



Filed: December 15, 2021

Do not publish